Citation Nr: 0532097	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  02-01 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

(Adjudication of the veteran's claim of entitlement to an 
increased rating for tinnitus, currently evaluated as 10 
percent disabling, will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The veteran provided testimony at a Board hearing before the 
undersigned Veterans Law Judge in January 2005, a transcript 
of which is of record.

The veteran's PTSD claim is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

With regard to the veteran's claim of entitlement to a rating 
in excess of 10 percent for his service-connected bilateral 
tinnitus, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Smith v. Nicholson, 19 
Vet. App. 63 (2005), that reversed a decision of the Board 
which concluded that no more than a single 10-percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  VA disagrees with the Court's decision in Smith 
and is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of VA has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  

In Chairman's Memorandum No. 01-05-08 (April 28, 2005), the 
Chairman of the Board, as directed by the Secretary, imposed 
a temporary stay on the adjudication of (1) all claims in 
which a claim for compensation for tinnitus was filed prior 
to June 13, 2003, and a disability rating for tinnitus of 
greater than 10 percent is sought; and (2) all claims in 
which a claim for service connection for tinnitus filed prior 
to June 10, 1999, was denied on the basis that the veterans' 
tinnitus was not persistent for purposes of 38 C.F.R. § 4.87 
Diagnostic Code 6260.

Pursuant to the Chairman's directive, the Board must suspend 
action on the issue of entitlement to separate 10 percent 
ratings for the service-connected tinnitus of each ear until 
such time as either the April 28, 2005, memorandum is 
rescinded, or the VA Office of General Counsel provides 
advice and instructions to the Board upon resolution of 
ongoing litigation on this matter.  Once a final decision is 
reached on appeal in the Smith case, the adjudication of any 
tinnitus cases that have been stayed will be resumed.  When 
the stay is lifted, the veteran's appeal on the issue of 
entitlement to a rating in excess of 10 percent for his 
service-connected tinnitus will be promptly adjudicated.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the instant case has been completed.

2.  A December 1999 audiological evaluation indicates Level 
III hearing for the right ear, while subsequent evaluations 
in October 2000 and January 2001 indicate Level II hearing 
for the right ear.  All of these evaluations indicate Level I 
hearing for the left ear.

3.  The preponderance of the evidence is against a finding 
that the veteran's vertigo is causally related to active 
service, to include as secondary to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the veteran's 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.85, Diagnostic Code 6100 (2005).

2.  Service connection is not warranted for vertigo.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Adequate notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Board acknowledges that the 
veteran was not provided with preadjudication notice which 
specifically referred to the issues adjudicated by this 
decision.  However, for the reasons stated below, the Board 
finds that this was harmless error. 

With respect to the veteran's hearing loss claim, the record 
reflects that he has been service connected for this 
disability for many years, during which he has had multiple 
increased rating claims that were adjudicated by VA, to 
include prior Board decisions promulgated in January 1986, 
November 1989, and February 1999.  Thus, by virtue of these 
prior adjudications he was clearly aware that he had to have 
competent medical evidence that he satisfied the regulatory 
criteria for a compensable rating, as well as what that 
criteria was.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(Any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it).  

Regarding both the hearing loss and vertigo claims, the 
record reflects that the RO provided him with correspondence 
in November 2001 and January 2003, which, taken together, 
addressed the requirements for a grant of service connection, 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to his claim(s).  
Although the January 2003 correspondence referred to the 
hearing loss claim and neither referred to the vertigo claim, 
this correspondence nevertheless supports a finding that the 
veteran was apprised of VA's general duties to assist and 
notify, as well as the requirements for a grant of service 
connection.  Ibid.  The Board further notes that the veteran 
has been provided with copies of the appealed rating 
decisions, the respective Statements of the Case (SOC) in 
February 2002 and June 2003, as well as a January 2004 
Supplemental SOC (SSOC) which provided him with notice of the 
law and governing regulations regarding his case, as well as 
the reasons for the determinations made with respect to his 
claims.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  Nothing indicates the veteran has 
identified the existence of any relevant evidence that has 
not been obtained or requested regarding either his vertigo 
and/or hearing loss claims.  As noted in the Introduction to 
this decision, the veteran also was afforded the opportunity 
to provide additional testimony at the hearing before the 
Board in January 2005.  VA has also assisted the veteran and 
his representative throughout the course of this appeal by 
providing them with SOCs and SSOCs which informed them of the 
laws and regulations relevant to the veteran's claims.  
Moreover, the record reflects he has been accorded 
examinations which evaluated the severity of his hearing 
loss, and which included an etiology opinion regarding his 
vertigo.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.


I.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  Further, when the average puretone threshold 
is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.

In the instant case, the record reflects that a December 1999 
QTC audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
65
75
75
64
LEFT
35
30
40
40
36

Speech recognition scores were 86 percent for the right ear, 
and 96 percent for the left ear.

The above findings correspond to Level III hearing for the 
right ear under Table VI, and Level I hearing for the left 
ear, which, in turn, corresponds to a noncompensable rating 
under Table VII.  Further, Table VIa is not applicable based 
upon these results.

An October 2000 private audiogram indicated pure tone 
thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
70
80
85
69
LEFT
40
40
40
40
40

This audiogram report also indicates that speech recognition 
scores were 100 percent for both ears.

The above findings correspond to Level II hearing for the 
right ear, and Level I hearing for the left under Table VI.  
In turn, these results correspond to a noncompensable 
evaluation under Table VII.

The Board notes that the findings of the above audiogram 
indicates that Table VIa is applicable for the right ear, but 
not the left.  Using Table VIa, the average puretone 
threshold of 69 corresponds to Level V hearing, elevated to 
the next higher Roman Numberal of Level VI.  However, the 
left ear still has Level I hearing, and even with the higher 
Level VI hearing for the right ear, the results still 
correspond to a noncompensable evaluation under Table VII.

A subsequent January 2001 QTC audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
65
75
75
63
LEFT
35
40
45
50
43

Speech recognition scores were 92 percent bilaterally.

The above results correspond to Level II hearing for the 
right ear under Table VI and Level I hearing for the left 
ear.  Once again, this corresponds to a noncompensable 
evaluation under Table VII, and Table VIa is not applicable.

Finally, the most recent QTC audiological evaluation in 
February 2003 revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
75
90
90
90
86.25
LEFT
90
80
80
80
80

Speech recognition scores were 75 percent bilaterally.  

The Board acknowledges that the above results show a 
significant increase from that of the prior audiological 
evaluations, and that these results indicate that Table VIa 
would be applicable.  However, the examiner noted that the 
veteran had a severe wax impaction in the left ear on the 
date of the evaluation, which precluded accurate thresholds 
on that side, and that while removal was attempted he 
"refluxed" based on discomfort.  Further, the examiner 
stated that the test results were inconsistent with each 
other, and with the veteran's communication abilities.  
Specifically, the test results suggested profound hearing 
loss bilaterally, with no air-bone gap, comfortable listening 
levels at maximum audiometric intensity, and asymmetrical 
word discrimination ability.  Conversely, he responded to 
normal conversation instructions even when not facing the 
speaker and not using his hearing aid.  Thus, the examiner 
opined that the results were either exaggerated or 
fabricated, but in any case should not be considered valid.

As the results from the February 2003 audiological evaluation 
cannot be accepted as accurate, these findings are inadequate 
for rating purposes, and will not be considered.  Thus, all 
of the acceptable audiological evaluations reflect that the 
veteran is entitled to no more than a noncompensable 
evaluation for his hearing loss under the schedular criteria.

For the reasons stated above, the Board finds that the 
audiological evaluations reflect that the veteran does not 
meet or nearly approximate the criteria for a compensable 
rating for his bilateral hearing loss.  Accordingly, the 
preponderance of the evidence is against this claim, and it 
must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).


II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The veteran has contended that he began to experience 
symptoms of vertigo in 1988, and that it was related to his 
in-service noise exposure just like his service-connected 
hearing loss and tinnitus.  He testified that he continues to 
experience vertigo, although he has not been treated for it 
for years.

Initially, the Board notes that there is no indication in the 
veteran's service medical records of vertigo.  Further, as 
noted above, he acknowledged that this condition first 
developed several years after his separation from active 
duty.  However, his contention that he developed vertigo in 
1988 is contradicted by VA audiological examinations 
conducted in October 1988 and August 1991 which specifically 
found that he did not have vertigo.  The first competent 
medical finding of his vertigo appears to be records dated in 
March 1995.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (The normal medical findings at the time of separation 
from service, as well as the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim.).

The record further reflects that the January 2001 QTC 
examination noted that veteran's complaints of intermittent 
dizziness and wooziness, which was relieved by sitting down.  
However, the examiner stated that this was described as 
lightheadedness and not true vertigo.  As such, it appears he 
may not actually have a current diagnosis of vertigo.  See 38 
U.S.C.A. § 1110, 1131; see also Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  

Even assuming the veteran does have vertigo, the claim must 
still be denied.  See Holbrook v. Brown, 8 Vet. App. 91 
(1995) (The Board has the fundamental authority to decide a 
claim in the alternative.).  The record reflects that the 
January 2001 QTC examiner noted the veteran's account of his 
in-service noise exposure, but found that the vertigo which 
the veteran's described as beginning in 1988 was "more 
likely not associated with any service induced hearing 
loss."  This is the only competent medical opinion of record 
to address the etiology of the veteran's vertigo.  As such, 
the Board finds that the preponderance of the evidence is 
against a finding that this disability is causally related to 
active service, to include as secondary to a service-
connected disability.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for vertigo, and it must 
be denied.  Since the preponderance of the evidence is 
against the claim, , the benefit of the doubt doctrine is not 
for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Entitlement to a compensable rating for hearing loss is 
denied.

Entitlement to service connection for vertigo is denied.


REMAND

In the instant case, the record reflects that the RO denied 
the veteran's claim of service connection for PTSD on the 
basis that he did not have a confirmed diagnosis of this 
disability.  This appears to reflect the old version of 
38 C.F.R. § 3.304(f) which required that there be a "clear 
diagnosis" of PTSD.  However, this regulation was amended in 
June 1999, in part, to eliminate the requirement of a "clear 
diagnosis," and was effective March 7, 1997.  64 Fed. Reg. 
32,807-32,808 (June 18, 1999) 

In this case, the competent medical evidence does include 
findings of PTSD based upon the veteran's account of what 
occurred during service.  However, it does not appear that an 
adequate effort as been made to verify the purported 
stressor(s) upon which this finding was made.  For example, 
although it appears the RO requested the veteran's service 
personnel records in August 2002, no response appears to be 
of record regarding this request.

The Board further notes that the veteran indicated in a 
December 2002 statement that one of his stressors was a 
personal assault.  The provisions of 38 C.F.R. 
§ 3.304(f) were amended in March 2002, as follows:

(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the appellant's 
service records or evidence of behavior 
changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.

Moreover, as the Court recognized in Patton v. West, 12 Vet. 
App. 272, 278 (1999), VA has established special evidentiary 
procedures for PTSD claims based on personal assault 
contained in VA ADJUDICATION MANUAL M21-1, Part III, para. 
5.14c (February 20, 1996), and former M21-1, Part III, para. 
7.46(c)(2) (October 11, 1995).  In personal assault cases, 
more particularized requirements are established regarding 
the development of "alternative sources" of information 
because service records "may be devoid of evidence because 
many victims of personal assault, especially sexual assault 
and domestic violence, do not file official reports either 
with military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

In a November 2003 statement, the veteran's representative 
essentially contended that not enough had been done to verify 
the veteran's account of his purported stressors, 
particularly in light of the special rules governing 
allegations of personal assault during active service.  The 
Board concurs that additional development should be conducted 
in an attempt to verify these stressors.

The Board also finds that clarification is necessary to 
determine whether the veteran does in fact have PTSD based 
upon the confirmed events of his active service.  Thus, a 
medical examination is necessary with respect to this case.

Since the Board has determined that a new examination is 
necessary in the instant case, the appellant is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a claimant's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should request additional 
information from the veteran regarding 
his purported in-service stressor(s), to 
include specific dates and places where 
these events occurred.  Further, in 
accord with 38 C.F.R. § 3.304(f)(3), the 
veteran should be advised of the 
alternate sources of evidence for 
substantiating his account of a personal 
assault during basic training, including 
any in his possession.  The RO should 
request any evidence identified by the 
appellant following this development. 

2.  After obtaining any additional 
information from the veteran regarding 
his purported in-service stressors to the 
extent possible, the RO should attempt to 
verify these stressors through official 
channels.  In pertinet part, the RO 
should make another attempt to obtain the 
veteran's service personnel records.

The RO should make sure they receive a 
response from any official source they 
contact regarding the veteran's purported 
stressor(s) before readjudicating his 
claim.

3.  After obtaining any additional 
records to the extent possible, the 
appellant should be afforded a VA 
psychiatric examination to determine the 
current nature and extent of any 
psychiatric disability found to be 
present, to include PTSD, if diagnosed.  
All indicated studies should be 
performed, to include all necessary 
special studies or tests should be 
accomplished.  The report of examination 
should contain a detailed account of all 
manifestations of the disability found to 
be present.  For any acquired psychiatric 
disorder found to be present, the 
examiner should indicate whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the disability 
is related to the appellant's military 
service, to include the purported 
personal assault.  The entire claims 
folder and a copy of this remand must be 
provided to and reviewed by the examiner 
prior to the examination; the examiner 
should indicate that the claims folder 
was reviewed in conjunction with the 
examination.  Further, the examiner must 
set forth the complete rationale 
underlying any conclusions or opinions 
expressed, in a legible report.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal, 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal remain denied, the 
appellant and his representative should be furnished an SSOC, 
which addresses all of the evidence obtained since the SOC in 
June 2003, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


